Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Peoples does not teach an automatically adjusted position that targets a prescribed starup fuel to air ratio as currently defined in claim 1, the examiner disagrees. Firstly, the examiner notes that this is not the exact language of the claims, however Peoples states “A damper blade 154 is supported by a shaft 156 oscillatably supported on the plate 12. A rotary solenoid or the like 150 when energized moves the damper blade 14 to a choke position such as illustrated by dotted lines in FIG. 2 and by solid lines in FIG. 3 during the ignition of an oil fire, but opens to a pre-adjusted position as a result of de-energization of the solenoid once ignition has been established” column 2, line 32. Nothing in the claims suggests that the damper need be adjusted to other than a single position for startup.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the applicant states Kuhn fails to teach “whereby the exhaust gases must be communicated… along at least two of the secondary longitudinal passes of the secondary combustion chamber prior to communication of the exhaust gasses with the combustion sensor.” The examiner points out that the geometry of the path is disclosed and taught by Froese and Peoples respectively. Kuhn is relied upon to teach an oxygen sensor near the exit of a combustion path. As modified, the combination reads on the claimed limitation.


Claim Objections 
	Claim 11 has been amended to include “the secondary chamber potion” which should be -the secondary chamber portion-. 
Claim 17 has been amended to recite “communication of the exhaust gasses” which should be -communication of the exhaust gases-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It appears Applicant intended to cancel Claim 8 however the status identifier is “Original” and the preamble of the claim remains. Specifically, the subject matter of claim 8 was incorporated into claim 1 and removed from claim 8, but the claim itself was not canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Froese (US 20120272945 A1), hereinafter Froese, in view of Tamura (JP 61128024 A), hereinafter Tamura, in view of Peoples (US 3111978 A), hereinafter Peoples, and further in view of Hickam (US 3616408 A), hereinafter Hickam.

Regarding claims 1, 7, 9, and 10, Froese discloses a portable indirect liquid fuel fired heater for use with a liquid fuel supply, the heater comprising: 
a combustion chamber defining a combustion passage extending from a combustion inlet to a combustion outlet of the heater (“a combustion air passage 20 extending therethrough from an inlet 22 at the first end 16 to an outlet 24” paragraph [0044]); 
a burner assembly in communication with the combustion inlet of the combustion chamber (“The heater includes a burner assembly 38” paragraph [0046]), the burner assembly comprising (i) a liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply to the combustion chamber at a prescribed fuel rate (“The pump 44 acts to pump fuel to an internal burner element at the combustion blower outlet for mixing combustion air with the fuel and igniting the fuel for combusting the fuel and producing heat” paragraph [0047]), and (ii) a combustion air blower arranged to deliver combustion air to the combustion chamber with the delivered fuel at a prescribed air rate for combusting the fuel in the combustion chamber to produce exhaust gases (“the burner assembly includes a combustion air blower 40” paragraph [0046]); 
a heat exchanger defining a heating air passage extending through the heat exchanger from a heating inlet to a heating outlet of the heating air passage for receiving air to be heated through the heating air passage, the heating inlet and the heating outlet of the heating air passage being separate from the combustion inlet and the combustion outlet of the combustion passage, the heat exchanger passage being in heat exchanging relationship with at least a portion of the combustion passage (“The housing further locates a heating air passage 26 extending from an inlet end 28 adjacent the first end of the heater to an outlet end 30” paragraph [0044]); 
the combustion chamber, the burner assembly, and the heat exchanger being commonly supported on a base frame so as to be arranged to be portable together with the base frame (“A suitable frame 34” paragraph [0045]).

    PNG
    media_image1.png
    508
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    423
    507
    media_image3.png
    Greyscale

Froese does not disclose:
delivering the liquid fuel from the liquid fuel supply in an atomized manner;
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame;
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber, the oxygen level sensed by the combustion sensor comprising a partial pressure of oxygen within the exhaust gases; 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower, the damper member being supported within a respective duct so as to be movable through a range of positions between an open position defining a maximum cross sectional flow area through the duct and a closed position defining a minimum cross sectional flow area through the duct; 
an actuator operatively connected to the burner assembly damper member so as to be arranged to controllably vary a ratio of the air and the fuel delivered the combustion air blower and the fuel burner respectively to the combustion chamber by adjusting a position of the damper member so as to vary the prescribed air rate of the combustion air blower; 
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor;
the controller being arranged to operate the actuator, prior to ignition of the burner, to position the damper member to achieve a prescribed startup fuel to air ratio based on the prescribed fuel rate and the position of the damper member, said prescribed startup fuel to air ratio being suitable for achieving ignition of the burner; 
a flow restriction in the combustion passage between the combustion sensor and the combustion outlet of the heater;
the controller being arranged to operate the actuator, subsequent to ignition of the burner, to position the damper member to achieve a prescribed combustion fuel to air ratio based on the prescribed fuel rate and the portion of the damper, said prescribed combustion fuel to air ratio being suitable for optimal combustion by the burner subsequent to ignition of the burner; 
wherein the damper member comprises a damper plate which is pivotally supported within the duct, the damper plate being oriented substantially perpendicularly to an axial direction of the duct in the closed position thereof and the damper plate being undersized relative to the duct such that a gap between a peripheral edge of the damper plate and walls of the duct define the minimum cross sectional flow through the duct in the closed position; or
wherein the combustion sensor includes a pump arranged to draw a sample from the exhaust gases in which combustion sensor is arranged to sense an oxygen level within the sample

However, Tamura teaches:
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber (“an oxygen concentration sensor (20)” page 1 of the translation); 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower, the damper member movable through a range of positions between an open position defining a maximum cross sectional flow area and a closed position defining a minimum cross sectional flow area (“a fan (7) for forcibly supplying and exhausting the combustion chamber (2) is provided, and the fan (7) is made adjustable by the damper (23) of the opening (9)” page 1 of the translation); 
an actuator operatively connected to the burner assembly damper member so as to be arranged to controllably vary a ratio of the air and the fuel delivered by the combustion air blower and the fuel burner respectively to the combustion chamber by adjusting a position of the damper member (“an air amount controller (21) is provided in which the damper (23) is controlled by the servomotor (22) to send the theoretical amount of combustion air” page 1 of the translation); 
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor so as to maintain the sensed oxygen level at a prescribed set point level stored on the controller (“The oxygen concentration in the universal firing chamber (2) is detected by the oxygen concentration sensor (20), and the air volume controller (21) detects excess or deficiency with the theoretical air volume according to this, and controls the air volume of the fan (7)” page 2 of the translation); 
the controller being arranged to operate the actuator, subsequent to ignition of the burner, to position the damper member to achieve a prescribed combustion fuel to air ratio based on the prescribed fuel rate and the portion of the damper, said prescribed combustion fuel to air ratio being suitable for optimal combustion by the burner subsequent to ignition of the burner (“an air amount controller (21) is provided in which the damper (23) is controlled by the servomotor (22) to send the theoretical amount of combustion air” page 1 of the translation); and
a flow restriction in the combustion passage between the combustion sensor and the combustion outlet of the heater (The restriction above 20).

    PNG
    media_image4.png
    581
    547
    media_image4.png
    Greyscale

In view of Tamura’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion air control as is taught in Tamura, in the heater disclosed by Froese.
One would have been motivated to include the combustion air control because Tamura states “The theoretical amount of air required for the above is controlled by the air volume of the fan (7), and the total combustion efficiency is greatly improved” (page 2 of the translation). Therefore, including the combustion air control taught by Tamura will improve efficiency in Froese.

Froese, as modified by Tamura, does not disclose:
delivering the liquid fuel from the liquid fuel supply in an atomized manner;
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame;
the oxygen level sensed by the combustion sensor comprising a partial pressure of oxygen within the exhaust gases;
wherein the damper member is supported within a respective duct so as to be movable between an open position defining a maximum cross sectional flow area through the duct and a closed position defining a minimum cross sectional flow area through the duct; 
the controller being arranged to operate the actuator, prior to ignition of the burner, to position the damper member to achieve a prescribed startup fuel to air ratio based on the prescribed fuel rate and the position of the damper member, said prescribed startup fuel to air ratio being suitable for achieving ignition of the burner; 
wherein the damper member comprises a damper plate which is pivotally supported within the duct, the damper plate being oriented substantially perpendicularly to an axial direction of the duct in the closed position thereof and the damper plate being undersized relative to the duct such that a gap between a peripheral edge of the damper plate and walls of the duct define the minimum cross sectional flow through the duct in the closed position; or
wherein the combustion sensor includes a pump arranged to draw a sample from the exhaust gases in which combustion sensor is arranged to sense an oxygen level within the sample.

However, Peoples teaches:
delivering the liquid fuel from the liquid fuel supply in an atomized manner (“a fuel atomizing nozzle” column 3, line 69);
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame (“The blower housing 104 has a pair of blowers 172” column 3, line 54);
wherein the damper member (“A damper blade 154” column 2, line 32) is supported within a respective duct (formed by opposite ends of scroll 88) so as to be movable between an open position defining a maximum cross sectional flow area through the duct and a closed position defining a minimum cross sectional flow area through the duct; 
the controller being arranged to operate the actuator, prior to ignition of the burner, to position the damper member to achieve a prescribed startup fuel to air ratio based on the prescribed fuel rate and the position of the damper member, said prescribed startup fuel to air ratio being suitable for achieving ignition of the burner (“A damper blade 154 is supported by a shaft 156 oscillatably supported on the plate 12. A rotary solenoid or the like 150 when energized moves the damper blade 14 to a choke position such as illustrated by dotted lines in FIG. 2 and by solid lines in FIG. 3 during the ignition of an oil fire, but opens to a pre-adjusted position as a result of de-energization of the solenoid once ignition has been established” column 2, line 32); and
wherein the damper member comprises a damper plate which is pivotally supported within the duct, the damper plate being oriented substantially perpendicularly to an axial direction of the duct in the closed position thereof and the damper plate being undersized relative to the duct such that a gap between a peripheral edge of the damper plate and walls of the duct define the minimum cross sectional flow through the duct in the closed position (Figure 2).

    PNG
    media_image5.png
    703
    495
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    663
    474
    media_image6.png
    Greyscale

In view of the teachings of Peoples, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the teachings of Peoples, in the heater disclosed by Froese.
Froese, as modified by Tamura, does not disclose an atomizing nozzle (The examiner notes that Froese is a liquid fuel type heater). Peoples teaches atomization of the fuel. The substitution of one known element (the fuel delivery nozzle of Froese) for another (the fuel delivery nozzle of Peoples) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the atomizing nozzle taught in Peoples would have yielded predictable results, namely, delivery of fine droplets of fuel for combustion (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).
One would have been motivated to include a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame because including a fan will produce forced convection which improves heat transfer.
Lastly, one would have been motivated to include the damper configuration of Peoples because Peoples suggests that the closed position (i.e. fuel rich) is more suitable for start up conditions.

Froese, as modified by Tamura and Peoples, does not disclose: 
the oxygen level sensed by the combustion sensor comprising a partial pressure of oxygen within the exhaust gases; or
wherein the combustion sensor includes a pump arranged to draw a sample from the exhaust gases in which combustion sensor is arranged to sense an oxygen level within the sample.

However, Hickam teaches:
wherein the oxygen level sensed by the combustion sensor comprises a partial pressure of oxygen within the exhaust gases (“In accordance with this invention, the oxygen involved in the combustion reaction is continuously sensed by an oxygen solid-electrolyte cell which is interposed in the gas involved in the reaction. A typical such cell is disclosed in application Ser. No. 279,466, filed to William M. Hickam on May 10, 1963 for device for Monitoring Oxygen Content of Gases, now U.S. Pat. No. 3,347,767. This Hickam application Ser. No. 279,466 is incorporated in this application by reference. Briefly, the oxygen solid-electrolyte cell includes a tube of an electrolyte material including zirconia and thoria and containing such oxides as calcium oxide, yttrium oxide and lanthanum oxide. The tube is coated on the inside and outside with porous platinum which is electrically conducting. The inside and outside coatings are insulated from each other and serve as electrodes. When the electrolyte is heated to a high temperature, between about 400° and 1,000° C. and the electrodes are connected in an electrical circuit, a difference of potential is produced in this circuit. The magnitude of this potential is dependent on the partial pressures of the oxygen on one side of the cell to the partial pressure of the oxygen on the other side; specifically, the partial pressures of the oxygen flowing through the tube to the partial pressure of the oxygen outside of the tube” column 1, line 47); or 
wherein the combustion sensor includes a pump arranged to draw a sample from the exhaust gases in which combustion sensor is arranged to sense an oxygen level within the sample (“To determine the quantity of oxygen in the flue gas, a portion of the gas is drawn through the tube 113 of the fuel cell 111 by a vacuum pump 131” column 4, line 7).

Froese, as modified by Tamura and Peoples, does not disclose the claimed type of oxygen sensor. Hickam teaches the claimed type of oxygen sensor. The substitution of one known element (The sensor of Tamura) for another (The partial pressure sensor of Hickam) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the partial pressure sensor taught in Hickam would have yielded predictable results, namely, a means for analyzing the exhaust to determine a fuel ratio (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Froese, in view of Tamura, in view of Peoples, in view of Hickam, and further in view of Kuhn (US 4508501 A), hereinafter Kuhn.

Regarding claim 11, Froese, as modified by Tamura, Peoples, and Hickam, discloses the heater according to claim 1. 

Peoples further teaches wherein the combustion chamber comprises a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly (26) and a secondary chamber portion between the primary chamber portion and the combustion outlet (44), the secondary chamber portion being partitioned from the primary chamber portion by a portion of the heating air passage received between the primary chamber portion and the secondary chamber portion (“discharge openings 106 for air as indicated by arrows in FIG. 1 to circulate around the primary and secondary heat exchangers 26 and 44” column 3, line 44).

In view of the teachings of Peoples, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the combustion chamber comprises a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion between the primary chamber portion and the combustion outlet, the secondary chamber portion being partitioned from the primary chamber portion by a portion of the heating air passage received between the primary chamber portion and the secondary chamber portion as is taught in Peoples, in the heater as presently modified.
One would have been motivated to include wherein the combustion chamber comprises a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion between the primary chamber portion and the combustion outlet, the secondary chamber portion being partitioned from the primary chamber portion by a portion of the heating air passage received between the primary chamber portion and the secondary chamber portion because the division of air in Peoples creates more surface area contact and therefore improves heat transfer.

Froese, as modified by Tamura and Peoples, does not disclose the combustion sensor being located in the secondary chamber portion in proximity to the combustion outlet.

However, Kuhn teaches the combustion sensor being located in the secondary chamber portion in proximity to the combustion outlet (“a detector 8 which responds to the oxygen gas partial pressure in the exhaust gas” column 3, line 42).

    PNG
    media_image7.png
    408
    632
    media_image7.png
    Greyscale

In view of Kuhn’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion sensor being located in the secondary chamber portion in proximity to the combustion outlet as is taught in Kuhn, in the heater as presently modified.
One would have been motivated to include the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the secondary chamber because placing the sensor after the majority of the passage will provide the most opportunity for the combustion to fully develop for an accurate reading of the oxygen remaining in the exhaust.

Regarding claim 15, Froese, as modified by Tamura, Peoples, and Hickam, discloses the heater according to claim 1. 

Peoples further teaches wherein the combustion chamber is a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion downstream from the primary chamber portion between the primary chamber portion and the combustion outlet, the secondary chamber portion including a plurality of baffles therein defining a sinuous path through which exhaust is directed (“Each flue 44 has a corrugated baffle 45 therein and the flues constitute a secondary heat exchanger” column 2, line 14).  

In view of the teachings of Peoples, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the combustion chamber is a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion downstream from the primary chamber portion between the primary chamber portion and the combustion outlet, the secondary chamber portion including a plurality of baffles therein defining a sinuous path through which exhaust is directed as is taught in Peoples, in the heater as presently modified.
One would have been motivated to include wherein the combustion chamber is a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion downstream from the primary chamber portion between the primary chamber portion and the combustion outlet, the secondary chamber portion including a plurality of baffles therein defining a sinuous path through which exhaust is directed because baffles create more surface area and therefore improve heat transfer to the air.

Froese, as modified by Tamura, Peoples, and Hickam, does not disclose the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the sinuous path defined by the baffles.

Kuhn teaches the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the secondary chamber (“a detector 8 which responds to the oxygen gas partial pressure in the exhaust gas” column 3, line 42).

In view of Kuhn’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the secondary chamber as is taught in Kuhn, in the heater as presently modified.
One would have been motivated to include the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the secondary chamber because placing the sensor after the majority of the passage will provide the most opportunity for the combustion to fully develop for an accurate reading of the oxygen remaining in the exhaust.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Froese, in view of Tamura, in view of Peoples, and further in view of Kuhn (US 4508501 A), hereinafter Kuhn.

Regarding claim 17, Froese discloses a portable indirect liquid fuel fired heater for use with a liquid fuel supply, the heater comprising: 
a combustion chamber defining a combustion passage extending from a combustion inlet at a first end of the heater to a combustion outlet at a second end of the heater (“a combustion air passage 20 extending therethrough from an inlet 22 at the first end 16 to an outlet 24” paragraph [0044]); 
a burner assembly at the first end of the heater in communication with the combustion inlet of the combustion chamber (“The heater includes a burner assembly 38” paragraph [0046]), the burner assembly comprising (i) a liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply to the combustion chamber at a fixed fuel rate (“The pump 44 acts to pump fuel to an internal burner element at the combustion blower outlet for mixing combustion air with the fuel and igniting the fuel for combusting the fuel and producing heat” paragraph [0047]), and (ii) a combustion air blower arranged to deliver combustion air to the combustion chamber with the delivered fuel at a prescribed air rate for combusting the fuel in the combustion chamber to produce exhaust gases (“the burner assembly includes a combustion air blower 40” paragraph [0046]); 
a heat exchanger defining a heating air passage extending therethrough from a heating inlet to a heating outlet of the heater for receiving air to be heated therethrough, the heating inlet and the heating outlet of the heating air passage being separate from the combustion inlet and the combustion outlet of the combustion passage, the heat exchanger being in heat exchanging relationship with at least a portion of the combustion passage (“The housing further locates a heating air passage 26 extending from an inlet end 28 adjacent the first end of the heater to an outlet end 30” paragraph [0044]); 
the combustion chamber, the burner assembly, and the heat exchanger being commonly supported on a base frame so as to be arranged to be portable together with the base frame (“A suitable frame 34” paragraph [0045]); and
the combustion chamber comprising: 
a primary combustion portion extending in a longitudinal direction from the combustion inlet at the first end of the heater to the second end of the heater in which the primary combustion portion receives the fuel from the fuel burner and the combustion air from the combustion air blower so as to be at least partially combusted in the primary combustion portion such that the exhaust gases are circulated along at least one primary longitudinal pass through the combustion chamber between the second end of the heater and the first end of the heater (Figure 3); 
a secondary combustion portion receiving the exhaust gases from an intermediate outlet of the primary combustion portion in which the secondary combustion portion includes one or more baffles defining a sinuous path including a plurality of secondary longitudinal passes each extending longitudinally between the first end and the second end of the heater and arranged to direct the exhaust gases therethrough before reaching the combustion outlet at the second end of the heater (Figure 3); and 
whereby the exhaust gases must be communicated along said at least one primary longitudinal pass of the primary combustion chamber and along at least two of the secondary longitudinal passes of the sinuous path of the secondary combustion chamber prior to communication of the exhaust gases with the combustion outlet (Figure 3).

Froese does not disclose:
the liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply in an atomized manner; 
a heating air blower supplying a flow of heating air through the heating air passage being commonly supported on the base frame; 
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber; 
the combustion sensor being located downstream from a majority of the heat exchanging relationship between the combustion passage and the heating air passage; 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower; 
an actuator operatively connected to the damper member so as to be arranged to controllably vary a ratio of the air and fuel delivered by the fuel burner and the combustion air blower respectively to the combustion chamber by adjusting a position of the damper member so as to vary the prescribed air rate of the combustion air blower; 
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor so as to maintain the sensed oxygen level at a prescribed set point level stored on the controller; 
the primary combustion portion and the secondary combustion portion being separated by a portion of the heating air passage between the primary combustion portion and the secondary combustion portion; or
the combustion sensor being situated at the first end of the heater in communication with the secondary combustion portion downstream from two of the secondary longitudinal passes.

However, Tamura teaches:
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber (“an oxygen concentration sensor (20)” page 1 of the translation); 
the combustion sensor being located downstream from a majority of the heat exchanging relationship between the combustion passage and the heating fluid passage (The figure shows element 20 positioned downstream from the majority of the heat exchange relationship); 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower (“a fan (7) for forcibly supplying and exhausting the combustion chamber (2) is provided, and the fan (7) is made adjustable by the damper (23) of the opening (9)” page 1 of the translation); 
an actuator operatively connected to the damper member so as to be arranged to controllably vary a ratio of the air and fuel delivered by the fuel burner and the combustion air blower respectively to the combustion chamber by adjusting a position of the damper member so as to vary the prescribed air rate of the combustion air blower (“an air amount controller (21) is provided in which the damper (23) is controlled by the servomotor (22) to send the theoretical amount of combustion air” page 1 of the translation); 
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor so as to maintain the sensed oxygen level at a prescribed set point level stored on the controller (“The oxygen concentration in the universal firing chamber (2) is detected by the oxygen concentration sensor (20), and the air volume controller (21) detects excess or deficiency with the theoretical air volume according to this, and controls the air volume of the fan (7)” page 2 of the translation).

In view of Tamura’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion air control as is taught in Tamura, in the heater disclosed by Froese.
One would have been motivated to include the combustion air control because Tamura states “The theoretical amount of air required for the above is controlled by the air volume of the fan (7), and the total combustion efficiency is greatly improved” (page 2 of the translation). Therefore, including the combustion air control taught by Tamura will improve efficiency in Froese. 

Froese does not disclose:
the liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply in an atomized manner; 
a heating air blower supplying a flow of heating air through the heating air passage being commonly supported on the base frame; 
(iii)	the primary combustion portion and the secondary combustion portion being separated by a portion of the heating air passage between the primary combustion portion and the secondary combustion portion; or
the combustion sensor being situated at the first end of the heater in communication with the secondary combustion portion downstream from two of the secondary longitudinal passes.

However, Peoples teaches:
the liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply in an atomized manner (“a fuel atomizing nozzle” column 3, line 69); 
a heating air blower supplying a flow of heating air through the heating air passage being commonly supported on the base frame (“The blower housing 104 has a pair of blowers 172” column 3, line 54); and
the primary combustion portion and the secondary combustion portion being separated by a portion of the heating air passage between the primary combustion portion and the secondary combustion portion (“discharge openings 106 for air as indicated by arrows in FIG. 1 to circulate around the primary and secondary heat exchangers 26 and 44” column 3, line 44).

In view of the teachings of Peoples, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
delivering the liquid fuel from the liquid fuel supply in an atomized manner;
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame;
the primary combustion portion and the secondary combustion portion being separated by a portion of the heating air passage between the primary combustion portion and the secondary combustion portion as is taught in Peoples, in the heater disclosed by Froese.
Froese, as modified by Tamura, does not disclose an atomizing nozzle (The examiner notes that Froese is a liquid fuel type heater). Peoples teaches atomization of the fuel. The substitution of one known element (the fuel delivery nozzle of Froese) for another (the fuel delivery nozzle of Peoples) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the atomizing nozzle taught in Peoples would have yielded predictable results, namely, delivery of fine droplets of fuel for combustion (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).
One would have been motivated to include a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame because including a fan will produce forced convection which improves heat transfer.
Lastly, one would have been motivated to include the primary combustion portion and the secondary combustion portion being separated by a portion of the heating air passage between the primary combustion portion and the secondary combustion portion because division of the secondary passage will increase surface area and improve heat transfer.

Froese, as modified by Tamura and Peoples, does not disclose the combustion sensor being situated at the first end of the heater in communication with the secondary combustion portion downstream from two of the secondary longitudinal passes. 

However, Kuhn teaches the combustion sensor being located in the secondary chamber portion in proximity to the combustion outlet (“a detector 8 which responds to the oxygen gas partial pressure in the exhaust gas” column 3, line 42).

In view of Kuhn’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion sensor being located in the secondary chamber portion in proximity to the combustion outlet as is taught in Kuhn, in the heater as presently modified.
One would have been motivated to include the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the secondary chamber because placing the sensor after the majority of the passage will provide the most opportunity for the combustion to fully develop for an accurate reading of the oxygen remaining in the exhaust.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Froese, in view of Tamura, in view of Peoples, in view of Kuhn, and further in view of Barnett.

Regarding claim 18, Froese, as modified by Tamura, Peoples, and Kuhn, discloses the heater according to claim 17. 

Froese, as modified by Tamura, Peoples, and Kuhn, does not disclose wherein the combustion sensor includes an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature.

However, Barnett teaches the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature (“Oxygen analyzers are used extensively in industrial process control. When used in such control applications, these analyzers typically incorporate three major components- a zirconium dioxide sensor which produces a voltage output signal representative of oxygen concentration within the gas sample being analyzed, a heater to elevate the temperature of the sensor to a required operating temperature, and a heater control circuit to maintain the sensor temperature independent of environment” column 1, line 18).

In view of Barnett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature as is taught in Barnett, in the heater as presently modified.
One would have been motivated to include the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature because Barnett states that the oxygen sensors have an operating temperature. In order to achieve accurate readings, the sensor must reach the operating temperature. Therefore, including the integral electric heater will improve performance of the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamlett (US 3549089 A)

    PNG
    media_image8.png
    354
    558
    media_image8.png
    Greyscale

Geniesse (US 2980334 A) 

    PNG
    media_image9.png
    636
    504
    media_image9.png
    Greyscale

Schneider (US 20120116589 A1) “A degree to which the air hander 110, 114, 174, 178 is operated, such as a degree to which the damper 110 is opened or the speed of the blower 114, may be adjusted up or down, based on measured the measured quantities”
Chua (US 20110183600 A1) “a small air gap 98 still exists around the outer peripheral edges of the damper plates 34a and 34b when the damper plates 34a and 34b are in the closed position”
Tanaka (US 20090025655 A1) 

    PNG
    media_image10.png
    633
    533
    media_image10.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                           
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799